COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       D&R USA Enterprise, Inc.'s v. SCF RC Funding IV, LLC

Appellate case number:     01-22-00891-CV

Trial court case number: 2021-51843A

Trial court:               270th District Court of Harris County

         This is an appeal from the trial court’s August 22, 2022 order granting a severance and
transferring several documents, including the July 20, 2022 order of partial summary judgment,
into trial court cause 2021-51843A.
        On December 6, 2022, appellant D & R USA Enterprise, Inc. (D & R) filed a motion for
emergency relief, asking this Court to (1) order the trial court to vacate an oral November 30, 2022
order releasing two bonds to SCF RC Funding IV, LLC (SCF); and (2) “stay all other trial court
proceedings pending disposition [of] this appeal.”
        As to the alleged oral order of November 30, 2022, D & R has not provided documentation
of the order to show that it was entered in the trial court cause on appeal in this case, which is trial
court cause 2021-51843A.
        Although D & R cites to general authority that permits an appellate court to grant stays in
accelerated appeals and original proceedings, D & R offers no authority permitting this Court to
stay proceedings in a different trial court cause than the one involved in the appeal.
       Accordingly, the motion for emergency relief is denied.
       It is so ORDERED.




Judge’s signature: ____/s/ Richard Hightower
                    Acting individually  Acting for the Court


Date: __December 13, 2022_____